DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (US 2013/0299607) in view of Suzuki (US 20090159728).
Regarding claim 14, Wilkerson discloses an atomizer assembly for an aerosol generating device, the atomizer assembly comprising:
a mesh (5532) comprising:
a first surface (wetted rear surface of 5532; paragraph 232, lines 1-4, one or both surfaces of the plate 5532  that face the reservoir may be coated with a hydrophilic or hydrophobic coating), a second surface ( front surface of 5532), and a plurality of nozzles (5526) extending between the first surface and the second surface (Figure 55A), wherein the plurality of nozzles defines an inner surface (Figure 55A),
an elastically deformable element (5520) (Paragraph 206, lines 8-9, the reservoir may be collapsible);
a cavity disposed between the mesh and the elastically deformable element (Figure 55A, the elements combine to form a reservoir);
a liquid inlet (Paragraph 203, line 20, opening) configured to provide a supply of liquid to be atomized to the cavity (Paragraph 203, lines 19-21; Paragraphs 204-205, The reservoirs may be filled using a micro-pump, and fluid supplied to the cavity for discharge); and
an actuator (5504) configured to oscillate the elastically deformable element (Paragraph 206, the reservoir oscillates as fluid is ejected from the plate), wherein the mesh is disposed such that the first surfaces the cavity and a second surface of the mesh faces an outside of the atomizer assembly (Figure 55A), but fails to disclose wherein the inner surface is at least partially coated with the hydrophilic coating or a wherein the second surface is at least partially coated with a hydrophobic coating.
Wilkerson discloses that surfaces that are exposed to the fluid may be exposed to hydrophobic properties to facilitate transportation of fluid.
One of ordinary skill in the art would appreciate the front surface of a plate as a surface potentially exposed to fluid. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, applying a hydrophobic coating to the second surface, in order to facilitate effective transportation of the fluid.
Suzuki discloses a nozzle that includes nozzle inner surfaces enhanced with a hydrophilic property (Figure 4 and Paragraph 49). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkerson with the disclosures of Suzuki, providing the inner surface to be at least partially coated with the hydrophilic coating, in order to minimize accumulation of fluid deposits in the holes, as disclosed by Suzuki (Paragraph 50).
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
As to Applicant’s position that Wilkerson fails to disclose coating the outer surface of the plate, Wilkerson discloses coating surfaces that are in contact with fluid in order to provide for movement of the fluid through the device. The outer surface is a surface that is contacted by fluid. As such, it is suggested that the outer surface may be provided with coating.
As to Applicant’s position that Wilkerson teaches away from coating the outer surface, Examiner disagrees. Wilkerson teaches providing coating on surfaces that are in contact with fluid, as needed, to provide for desired surface properties. Wilkerson does not limit the locations, as the need may vary between applications. Wilkerson teaches the general idea of optimizing the location in order to provide for a desired performance. Wilkerson further discloses that this device is not only for ophthalmic uses, but also for topical, oral, nasal, and pulmonary use. While the application of coating on the outer surface may not be appropriate for ophthalmic use, it may be appropriate for other uses, dependent upon need. The disclosure does not teach away from application to the outer surface, but instead teaches the need to determine a proper location, dependent upon whether the location is in contact with fluid. As such, it is suggested to apply the coating to the outer surface in appropriate instances where the outer surface is in contact with fluid.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Suzuki teaches that the modification minimizes accumulation of fluid deposits in the holes(Paragraph 50).
In response to applicant's argument that Suzuki is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Suzuki is concerned with addressing the problem of controlling fluid and deposit accumulation.
Applicant’s remaining arguments with respect to claim(s) Suzuki have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752